Title: To Thomas Jefferson from John Garland Jefferson, [ca. 10 August 1791]
From: Jefferson, John Garland
To: Jefferson, Thomas



Dear Sir
[ca. 10 Aug. 1791]

I flattered myself before this to have received an answer to my last letter, which was written some days before the reception of your favor of Feb. 5; but I was disappointed in my expectation: I do not however consider your omission in not answering my letter, as the effect of neglect, but as an unavoidable consequence of your official duty, which required your attention in preference to every other object. I am fully sensible of the important truths contained in your last letter and shou’d illy merit your attention, or friendship, if I did not strictly conform to your advice. I consider myself under your direction, as well as protection, and mean, and wish, to be guided by you in other things besides the law.
I have finished Cokes instutes, and reports; I have also read Vaughan. I have perused with attention Gilbert’s works, and have read some of them twice, from an impossibility of procuring others in time. My progress in history has been less considerable, as the time designated by you for the study of history is after candle light, and the season does not admit of that; so that the only time I have for the perusal of history, is a part of the time allowed by you to be necessary for recreation.
Vaughan in my judgment is an excellent reporter, his reasons clear, and solid, and his distinctions just, and acurate. The works of Gilbert, I think very good, and his evidence as far superior to any thing of that kind which I have seen: and his Baron, and feme I conceive is a very useful and necessary law.
Now permit me Sir, to call your attention to a design I have formed of returning to the neighbourhood of Monticello, if I can obtain your permission: for I determined previous to my going to that vicinity to live under your patronage, not to embark in any measure without your full approbation, and free consent. This is a resolution which I flatter myself I have not deviated from, and which I shall make it my care to observe. Policy seemed to suggest that it was prudent to leave Albemarle: policy now suggests that it is best to return. The difficulty of procuring books, renders it impractable to prosecute my study with that assiduity I cou’d wish: and every obstacle being removed which formerly impeded my improvement, and deprived me of the advantages which others possessed I think it my duty to embrace every opportunity of acquiring a degree of knowledge which may one day be beneficial.

Tho my father dyed in possession of a competent, and indeed a large fortune, the bad management of some of his executors, and the villainy of others, viz. those he left in North Carolina reduced his children to a state of indigence. My mother gave my elder brothers such an education as enabled them to support themselves decently in the mercantile line: and my Uncle Garland took me to his house, and gave me as good an education as his circumstances wou’d permit; and when he had done as much to serve me as his duty to himself, and family allow’d, as the last instance of his friendship he recommended me to your care; and you were so truly generous as to undertake that charge. But of this enough. Suffice it to say I will indeavour to merit the attention of you both.
Another reason which I will add to shew the expediency of the above mentioned design, is this: shou’d I again reside in Albemarle, by a prudent line of conduct, I may refute the objections of those who are not well disposed towards me, and convince the world that the malicius insinuations which have been infused into the minds of the people, are without foundation. These reasons I am persuaded, are sufficiently cogent to meet with your concurrence. I hope to see you in the fall, and shall be happy to receive a few lines from you whenever your business will permit. Believe to be dear Sir, with cordial esteem Your most grateful humble servant,

J. G. Jefferson

